OPINION — AG — (1) THE CORPORATE OFFICERS OF A CORPORATION CURRENTLY HOLDING A VALID FUNERAL ESTABLISHMENT LICENSE ISSUED BY THE BOARD OF EMBALMERS AND FUNERAL DIRECTORS MAY NOT FORM, CREATE OR ESTABLISH A HOLDING COMPANY OR HOLDING CORPORATION FOR THE PURPOSE OF OWNING AND OPERATING A CEMETERY ON TAX EXEMPT PROPERTY. (2) THE CORPORATE OFFICERS OF A CORPORATION CURRENTLY HOLDING A VALID LICENSE ISSUED BY THE BOARD MAY, CREATE OR ESTABLISH A SEPARATE CORPORATION FOR THE PURPOSE OF OWNING AND OPERATING A CEMETERY ON TAX EXEMPT PROPERTY AS LONG AS THE LICENSED CORPORATION OR ITS OFFICERS DO NOT ACQUIRE, DIRECTLY OR INDIRECTLY, AN OWNERSHIP INTEREST IN SUCH CEMETERY. (3) AN INDIVIDUAL, PARTNERSHIP OR CORPORATION MAY OWN AND OPERATE BOTH A FUNERAL ESTABLISHMENT AND CEMETERY IF THE CEMETERY GROUNDS ARE NOT EXEMPT FROM TAXATION AND THE FUNERAL ESTABLISHMENT IS NOT OPERATED ON GROUNDS BECOME EXEMPT FROM TAXATION, THE BOARD OF EMBALMERS AND FUNERAL DIRECTORS ARE PROHIBITED FROM ISSUING A RENEWAL LICENSE TO SUCH INDIVIDUAL, PARTNERSHIP OR COPROATION. (4) ONE MEMBER OF A PARTNERSHIP MAY NOT OPERATE A FUNERAL ESTABLISHMENT AND THE OTHER PARTNER OPERATE A TAX EXEMPT CEMETERY IF THE PARTNERSHIP OWNS BOTH THE FUNERAL ESTABLISHMENT AND THE CEMETERY. CITE: 59 O.S. 1971 396 [59-396], 59 O.S. 1971 396.9 [59-396.9] (PATRICIA DEMPS)